DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 4, 9-10 & 19 objected to because of the following informalities:  
Claim 4, lines 4: “the subject” should read --the human subject--,
Claim 9, line 2: “the human” should read --the human subject--,
Claim 10, line 2: “the human” should read --the human subject--,
Claim 19, line 2: “another” should read --other--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3-5 & 8-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 3-5 & 8-9, the phrase “and/or” renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention or are optional limitations (i.e. “A or B” vs. “A & B”). For examination purposes, anything stating “and/or” will be interpreted as “or” since it is unclear whether all or some of the limitations are positively claimed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Levinson et al. (WO 2008/055243, cited in IDS), herein referred to as “Levinson” in view of Anderson et al. (U.S. Pub. No. 2017/0165105), herein referred to as “Anderson”
Examiner note: a fractional freeze pattern has been interpreted as described in paragraph [0126] of the Specification: “a fractional freeze pattern (e.g., tissue subject to controlled freezing using the freeze point depressant surrounded by unfrozen tissue) within the treatment site” such that “the needle-shaped ice crystals through an epidermal and dermal layer by puncturing a cell membrane of a frozen cell within the site with the needle-shaped ice crystals to cause cell death” are an inherent property of the frozen/unfrozen pattern in the tissue. 
Regarding claim 1, Levinson discloses a method for affecting a subcutaneous layer of a human subject's body (Title: Method and apparatus for cooling subcutaneous lipid-rich cells or tissue), the method comprising: 
applying a protectant to a surface of the human subject's skin at a site ([0024]: During cooling, the skin and/or other tissues of the subject 101 may be protected by applying heat to the skin surface. For example, a warm fluid (e.g., a saline solution or other biocompatible solution) may be applied external to the skin of the subject 101 during treatment); and 
freezing extracellular and/or intracellular water of a dermal layer and/or fat tissue in the human subject ([0069]: A coolant is circulated through the probe 130 such that the subcutaneous lipid-rich cells or tissue around the heat exchanging section 152 of the needle portion 164 are frozen to create a first treatment zone 142a. The circulation of the coolant is stopped after the subcutaneous lipid-rich cells or tissue in the first treatment zone 142a are frozen; wherein freezing cells includes freezing intracellular water) to form a fractional freeze pattern comprised of needle- shaped ice crystals through an epidermal and dermal layer by puncturing a cell membrane of a frozen cell within the site with the needle-shaped ice crystals to cause cell death ([0025]: cooling is believed to injure lipid-rich cells or tissue, inducing apoptosis; [0038]: the subcutaneous lipid-rich cells or tissue may be frozen to create treatment zones 142 proximate to the inserted cooling elements 134. The treatment zones 142 may be separated from each other).  
While Levinson discloses the use of a protectant, Levinson fails to disclose a freezing point depressant. 
However, Anderson discloses a freezing point depressant ([0024]: The intermediary material can be a cryoprotectant. The intermediary material can include one or more selected from the group consisting: water, heavy water, oil, peanut oil, glycerol, glycol, polypropylene glycol (PPG), polyethylene glycol (PEG), propylene glycol, ethylene glycol, dimethyl sulfoxide (DMSO), alcohol, ethanol, propanol, iso-propanol, carboxyl polyethylene polymer, hydroxyethyl xylose polymer, carboxyl methylcellulose, and hydroxyethyl cellulose (HEC)). Therefore, it would have been obvious to one of ordinary skill before the effective filing date to modify the protectant of Levinson to the freeing point depressant of Anderson for the purpose of protecting the epidermis from permanent and/or reversible damage while the sebaceous glands are cooled (Anderson: [0098]). 
Regarding claim 2, Levinson discloses wherein the freezing occurs in a targeted microzone (treatment zones 142; see Fig 2A; [0038]: the subcutaneous lipid-rich cells or tissue may be frozen to create treatment zones 142).  
Regarding claim 3, Levinson discloses wherein the cell death initiates an increased production of collagen and/or elastin ([0025]: cooling is believed to injure lipid-rich cells or tissue, inducing apoptosis or necrosis, resulting in cell destruction and subsequent resorption through the body's natural wound-healing mechanisms; [0030]: The treatment device 104 may simultaneously and selectively reduce subcutaneous lipid-rich cells or tissue while providing beneficial effects to the dermis and/or epidermis. These effects may include, for example: increase in collagen density, collagen remodeling).  
Regarding claim 4, Levinson discloses wherein the subject exhibits minimal damage to the epidermal layer during freezing of the extracellular and/or intracellular water of a dermal layer and/or the fat tissue ([0024]: During cooling, the skin and/or other tissues of the subject 101 may be protected by applying heat to the skin surface; [0040]: providing a burst or transient of direct cooling to the subcutaneous lipid-rich cells or tissue can avoid excessive heat loss from the dermis and epidermis because it takes time for the body to respond to such cooling).  
Regarding claim 5, Levinson discloses triggering a healing and/or inflammatory response in the human subject's body ([0025]: cooling is believed to injure lipid-rich cells or tissue, inducing apoptosis or necrosis, resulting in cell destruction and subsequent resorption through the body's natural wound-healing mechanisms).  
Regarding claim 6, Levinson in view of Anderson discloses wherein the freezing point depressant further includes at least one of a thickening agent, a pH buffer, a humectant, or a surfactant ([0024]: The intermediary material can be a cryoprotectant. The intermediary material can include one or more selected from the group consisting: water, heavy water, oil, peanut oil, glycerol, glycol, polypropylene glycol (PPG), polyethylene glycol (PEG), propylene glycol, ethylene glycol, dimethyl sulfoxide (DMSO), alcohol, ethanol, propanol, iso-propanol, carboxyl polyethylene polymer, hydroxyethyl xylose polymer, carboxyl methylcellulose, and hydroxyethyl cellulose (HEC); where the listed materials include thickening agents and humectant).

Claims 7-10, 13-14 & 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Rosen et al. (U.S. Pub. No. 2017/0065323), herein referred to as “Rosen”, in view of Rubinsky (U.S. Pat. No. 5654279), herein referred to as “Rubinsky”.
Regarding claim 7, Rosen discloses a method for affecting a target region of a human subject's body (Abstract: methods, devices, and systems for reducing a pigmentation of a skin of a patient), the method comprising: 
Positioning ([0084]: a cooling treatment applied by an exemplary cooling treatment probe 218 to freeze at least a portion of the skin) a freeze depressant release structure (cooling treatment probe 218) having an array of openings extending into a body of the freeze depressant release structure ([0082]: fluid carrier 210 may be a piece of gauze or another woven or non-woven material; where the openings are the gaps/openings in the woven material making up the fluid carrier which is part of the cooling treatment probe 218) at a region on a surface of the human subject's skin (see Fig. 5); 
delivering a freezing point depressant (coupling fluid 212) from a carrier material (fluid carrier 210; [0082]: fluid carrier 210 may be a piece of gauze or another woven or non-woven material) forming the freeze depressant release structure to a surface of skin at the region (see explanation above where fluid carrier 210 is part of cooling treatment probe 218) ([0008]: coupling fluids are provided to reduce a thermal contact resistance between a cooling treatment probe and the skin of the patient to improve cooling treatment. Optionally, a fluid carrier may be provided to help retain the coupling fluid at the treatment site. In some embodiments, the coupling fluid may include ice nucleating agents to promote ice crystal formation in the coupling fluid during cooling treatment. The ice crystal formation in the coupling fluid may progress into the skin to limit supercooling or otherwise promote freezing of the skin during treatment); and 
removing heat from the target region of the human subject to cool subcutaneous lipid- rich cells in the region to a temperature below normal body temperature ([0048]: Some treatments may use relatively modest skin cooling to temperatures in the range of 0° C. to −20° C over fairly short times frames, e.g., as short as 15 seconds or less and up to 2 minutes or more. In some embodiments, skin cooling may be performed by controlling the temperature of an aluminum plate (e.g. cooler) and applying the cooler directly to the skin—thereby cooling the skin through thermal conduction from the skin to the cooler; where cooling the skin at this temperature and time would cool subcutaneous lipid-rich cells to below normal body temperature).   
But Rosen fails to disclose wherein the freezing point depressant has one or more anti-freeze proteins.
However, Rubinsky discloses wherein the freezing point depressant has one or more anti-freeze proteins (Abstract: thermal hysteresis proteins). Therefore, it would have been obvious to one of ordinary skill before the effective filing date to modify the freezing point depressant of Rosen to that of Rubinsky for the purpose of utilizing the proteins to promote and restrict the ice crystal growth in the cell interiors to specular ice crystals (additionally, the proteins could be usable to prevent cell freezing) (Rubinsky: Col. 2, lines 60-61). 
Regarding claim 8, Rosen discloses wherein removing heat from the target region of the human subject further comprises removing heat from one or more portions of the target region to cool one or more structures and/or one or more cells in the target region ([0048]: skin cooling may be performed by controlling the temperature of an aluminum plate (e.g. cooler) and applying the cooler directly to the skin; [0081]: In some embodiments, the methods and systems described herein provide freezing of the skin tissue down to the dermal/epidermal junction; where this junction is one or more structures and contains cells).  
Regarding claim 9, Rosen discloses wherein the one or more portions of the target region include the subject's dermal and/or hypodermal layers of the subject's skin ([0048]: skin cooling may be performed by controlling the temperature of an aluminum plate (e.g. cooler) and applying the cooler directly to the skin; [0081]: In some embodiments, the methods and systems described herein provide freezing of the skin tissue down to the dermal/epidermal junction; where this junction is hypodermal).  
Regarding claim 10, Rosen discloses wherein the one or more portions of the target region include the subject's epidermal layer of the subject's skin ([0048]: skin cooling may be performed by controlling the temperature of an aluminum plate (e.g. cooler) and applying the cooler directly to the skin; [0081]: In some embodiments, the methods and systems described herein provide freezing of the skin tissue down to the dermal/epidermal junction).  
Regarding claim 13, Rosen discloses wherein the freezing point depressant is delivered to the region for about five minutes or less ([0048]: Some treatments may use relatively modest skin cooling to temperatures in the range of 0° C. to −20° C. over fairly short times frames, e.g., as short as 15 seconds or less and up to 2 minutes or more).  
Regarding claim 14, Rosen discloses wherein, during delivery of the freezing point depressant, a temperature of one or more target structures within one or more of human subject's dermal structures is reduced ([0015]: A cooling treatment may be applied to the treatment area with the applied coupling fluid present; [0048]: Some treatments may use relatively modest skin cooling to temperatures in the range of 0° C. to −20° C. over fairly short times frames, e.g., as short as 15 seconds or less and up to 2 minutes or more; where a treatment with that temperature range and time would reduce the temperature of the epidermis and likely other layers of the skin).  
Regarding claim 16, Rosen discloses wherein positioning the freeze depressant release structure at the region further comprises contacting the human subject's skin with a heat removal apparatus ([0084]: a cooling treatment applied by an exemplary cooling treatment probe 218 to freeze at least a portion of the skin) coupled to a portion of the release structure ([0084]: the contact surface 220 may promote ice crystal formation 226 in the coupling fluid 212 (and in fluid carrier 210)).  
Regarding claim 17, Rosen discloses wherein contacting the human subject's skin with a heat removal apparatus coupled to a portion of the release structure further comprises removing heat from the human subject's epidermis ([0084]: a cooling treatment applied by an exemplary cooling treatment probe 218 to freeze at least a portion of the skin) without causing heat removal injury to the epidermis ([0084]: In some embodiments, the cooling contact surface 220 may have a textured or roughened surface. The textured or roughened surface of contact surface 220 may limit the amount of supercooling of the skin … The one or more vibrators 222 may be ultrasound transducers or the like and may vibrate or mechanically perturb the contact surface 220 of the cooling treatment probe 218 to limit supercooling; where limiting supercooling is preventing heat removal injury to the epidermis).   
Regarding claim 18, Rosen discloses wherein a portion of the region is contacted by a greater amount of the freezing point depressant compared to another portion of the region ([0088]: Cooling treatment probe 318 may be similar to cooling treatment probe 218; [0089]: The cooling treatment probe 318 may promote ice crystal formation 326 in the coupling fluid 312. Thereafter, the ice crystal formation 326 may progress through the holes 309 created in the skin 302 and into the epidermal layer 306; where one layer may be contacted by a greater amount of the coupling fluid 312 due to the holes).  
Regarding claim 19, Rosen in view of Rubinsky disclose wherein the portion of the region contacted by the greater amount of freezing point depressant (Rosen: [0088]: Cooling treatment probe 318 may be similar to cooling treatment probe 218; [0089]: The cooling treatment probe 318 may promote ice crystal formation 326 in the coupling fluid 312. Thereafter, the ice crystal formation 326 may progress through the holes 309 created in the skin 302 and into the epidermal layer 306; where one layer may be contacted by a greater amount of the coupling fluid 312 due to the holes) freezes slower compared to the other portion of the region (wherein in the combination of Rosen’s method/apparatus with Rubinsky’s thermal hysteresis proteins, the area contacted by the greater amount of freezing point depressant (the thermal hysteresis proteins) will freeze slower compared to the area in contact with a lower amount of freezing point depressant).  
Regarding claim 20, Rosen in view of Rubinsky discloses wherein the anti-freeze proteins (Rubinsky: thermal hysteresis proteins) cause any water molecules that freeze to predominately freeze with a linear needle-like structure as opposed to a snowflake-like structure (Abstract: The effect of the proteins is to promote the growth of spicular ice crystals).

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Rosen in view of Rubinsky as applied to claim 7 above, and further in view of Levinson.
Regarding claim 11, Rosen in view of Rubinsky fail to disclose wherein removing heat from the target region of the human subject further comprises creating one or more discrete partially frozen microchannels in the epidermal layer of the subject's skin which are separated by unfrozen areas of the epidermal layer.  
However, Levinson discloses wherein removing heat from the target region of the human subject further comprises creating one or more discrete partially frozen microchannels in the epidermal layer of the subject's skin which are separated by unfrozen areas of the epidermal layer ([0038]: The treatment zones 142 may be separated from each other; see Fig. 2A where zones 142 are shown as discrete zones with the possibility of cooled (but unfrozen) areas in between). Therefore, it would have been obvious to one of ordinary skill before the effective filing date to modify the treatment pattern of Rosen in view of Rubinsky for the purpose of creating any volume or multiple volumes of a desired shape and size in which such volume or volumes comprise(s) frozen and/or cooled tissue (Levinson: [0038]). 
Regarding claim 12, Rosen in view of Rubinsky and Levinson disclose wherein removing heat from the region of the human subject generates a fractional freeze (see Examiner note above claim 1; [0038]: The treatment zones 142 may be separated from each other).  

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Rosen in view of Rubinsky as applied to claim 7 above, and further in view of Anderson.
Regarding claim 15, Rosen in view of Rubinsky fail to disclose wherein the one or more structures includes one or more sebaceous glands.  
However, Anderson discloses wherein the one or more structures includes one or more sebaceous glands ([0025]: The method includes: applying a cooling device to the local region of the subject; and modulating operation of the cooling device or periodically removing the cooling device in order to cool one or more sebaceous glands). Therefore, it would have been obvious to one of ordinary skill before the effective filing date to modify the target structures of Rosen in view of Rubinsky to the sebaceous glands of Anderson for the purpose of treating overactive sebaceous glands that are responsible for acne, skin scarring, and other undesirable skin effects (Anderson: [0004]). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Abigail M Ziegler whose telephone number is (571)272-1991. The examiner can normally be reached M-F 8:30 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne M Hoffman can be reached on (303) 297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABIGAIL M ZIEGLER/Examiner, Art Unit 3794              

/JOANNE M HOFFMAN/Supervisory Patent Examiner, Art Unit 3794